DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 15/827732 , filed 6/9/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specifically, disclosure of the claimed metallized films packages that include metal do not appear in the parent application. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: metal, metallized film and metallized film package claimed in claims 5,6 and 13 do not have antecedent basis in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,726 (referenced patent) in view of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”), and US PGPub  20110240511 to Bolton et al., (hereinafter “Bolton”), US PGPub  20050103678 to Clark et al., (hereinafter “Clark”) and US PGPub  20080075901 to Lee et al., (hereinafter “Lee”).
The referenced patent claims a lyophilized pharmaceutical compositions fully corresponding to the claimed compositions and further claims encapsulation of the composition.  The referenced patent does not teach package comprising the encapsulated compositions as claimed in the instant application and the reference patent.
However, packaging the pharmaceutical compositions as claimed in the reference patent in packages corresponding to the claims and including scavengers, and desiccants to achieve packages of the properties as claimed in the instant application is known in the art as disclosed in the cited secondary references, thus making the instant claims at least obvious over the claims of the referenced patent in combination with the cited secondary references.  

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,340 (referenced patent) in view of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”), and US PGPub  20110240511 to Bolton et al., (hereinafter “Bolton”), US PGPub  20050103678 to Clark et al., (hereinafter “Clark”) and US PGPub  20080075901 to Lee et al., (hereinafter “Lee”).
The referenced patent claims a lyophilized pharmaceutical compositions fully corresponding to the claimed compositions and further claims encapsulation of the composition.  The referenced patent does not teach package comprising the encapsulated compositions as claimed in the instant application and the reference patent.
However, packaging the pharmaceutical compositions as claimed in the reference patent in packages corresponding to the claims and including scavengers, and desiccants to achieve packages of the properties as claimed in the instant application is known in the art as disclosed in the cited secondary references, thus making the instant claims at least obvious over the claims of the referenced patent in combination with the cited secondary references.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,799,539 (referenced patent) in view of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”), and US PGPub  20110240511 to Bolton et al., (hereinafter “Bolton”), US PGPub  20050103678 to Clark et al., (hereinafter “Clark”) and US PGPub  20080075901 to Lee et al., (hereinafter “Lee”).
The referenced patent claims a lyophilized pharmaceutical compositions fully corresponding to the claimed compositions and further claims encapsulation of the composition.  The referenced patent does not teach package comprising the encapsulated compositions as claimed in the instant application and the reference patent.
However, packaging the pharmaceutical compositions as claimed in the reference patent in packages corresponding to the claims and including scavengers, and desiccants to achieve packages of the properties as claimed in the instant application is known in the art as disclosed in the cited secondary references, thus making the instant claims at least obvious over the claims of the referenced patent in combination with the cited secondary references.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,226,431 (referenced patent) in view of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”), and US PGPub  20110240511 to Bolton et al., (hereinafter “Bolton”), US PGPub  20050103678 to Clark et al., (hereinafter “Clark”) and US PGPub  20080075901 to Lee et al., (hereinafter “Lee”).
The referenced patent claims a lyophilized pharmaceutical compositions fully corresponding to the claimed compositions and further claims encapsulation of the composition.  The referenced patent does not teach package comprising the encapsulated compositions as claimed in the instant application and the reference patent.
However, packaging the pharmaceutical compositions as claimed in the reference patent in packages corresponding to the claims and including scavengers, and desiccants to achieve packages of the properties as claimed in the instant application is known in the art as disclosed in the cited secondary references, thus making the instant claims at least obvious over the claims of the referenced patent in combination with the cited secondary references.  



Claim s 1, 2, 5-7, 11-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 17/092472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claimed of the referenced application , encompassing the entire scope of the claims of the referenced application, thus anticipating the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 3,4, 8-10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 17/092472 (reference application) in combination with either one of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”), and US PGPub  20110240511 to Bolton et al., (hereinafter “Bolton”), US PGPub  20050103678 to Clark et al., (hereinafter “Clark”) and US PGPub  20080075901 to Lee et al., (hereinafter “Lee”).
.Although the claims at issue are not identical, they are not patentably distinct from each other because, as discussed above, the broad claims of the instant application are broader than the claimed of the referenced application , encompassing the entire scope of the claims of the referenced application, thus anticipating the instantly claimed invention.   The limitations claimed in claims 3,4, 8-10 and 18 would have been obvious from the disclosure of the secondary references as common features of pharmaceutical packaging. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0363400 to Jones et al., (hereinafter “Jones ‘400”).
Jones discloses a microbiota restoration therapy (MRT) composition, comprising: fecal microbiota, polyethylene glycol, and one or more of sucrose, and glycerin.  See the entire document, claim 1.
The reference expressly disclose that the MRT composition may be freeze-dried or lyophilized [0029, 95], and also may be encapsulated.
Placing any pharmaceutical encapsulated composition in a package is considered to be an known and obvious  step for further routine handling and distribution of the pharmaceutical composition.

Claim(s) 2, 4-7, 11, 13-14 is/are rejected under 35 U.S.C.  103 as being unpatentable over Jones ‘400 in combination with either one of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”).
The disclosure of Jones ‘400 is discussed above.
Jones does  not discloses blister packages or metallized (such as aluminum-aluminum blister package) .
However, packing a capsule comprising a pharmaceutical compositions in a metallized blister pack is well known in the art.    See, for example, Fox, [0028] or  Etema, [0015],  or Ramani [0149], all of which references disclose use of aluminum-aluminum (i.e., packages comprising a mettalized bonded film)  blisters to package pharmaceutical compositions in order to control unwanted oxidation and moisture ingress into the packaged product.
Ettema [0015,24,42] and  Ramani [0149, 0165] further disclose that use of desiccants in such packages is a common practice to  protect the package from moisture.
Therefore, it would have been obvious to package the encapsulated products of Jones in an aluminum-aluminum blister package with desiccant (and, thus, arrive to the claimed product) in order to obtain product of Jones packaged in a moisture barrier pack to control unwanted penetration of moisture and possible degradation of the encapsulated lyophilized composition of Jones. 
Packaging the encapsulated lyophilized material of Jones in an aluminum-aluminum blister package would further provide a moisture barrier pack and control unwanted penetration of moisture, so the lyophilized material of Jones would further have a lower moisture content. 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references as discussed above.

Claim(s) 3 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0363400 to Jones et al., (hereinafter “Jones ‘400”) in combination with US PGPub  20110240511 to Bolton et al., (hereinafter “Bolton”).
The disclosure of Jones ‘400 is discussed above.
While expressly disclosing packaging the MRT compositions of its invention in  various packages, Jones ‘400 does not disclose inclusion of oxygen scavenger in the package.
Addition of an oxygen scavenger to packages that contain pharmaceutical compounds in order to reduce chemical degradation of the active pharmaceutical compounds is well known in the art as evident from Bolton, the entire document.  Bolton further discloses that addition of known scavenger to packages containing active pharmaceutical compounds results in oxygen transmission rate corresponding to the claimed. Claims 52, 58,  [0026]. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0363400 to Jones et al., (hereinafter “Jones”) in combination with US PGPub  20050103678 to Clark et al., (hereinafter “Clark”).
The disclosure of Jones ‘400 is discussed above.
While expressly disclosing packaging the MRT compositions of its invention in  various packages, Jones ‘400 does not disclose packages that includes a metallized polyester/polyethylene bonded film.
However, such packages are well known for packaging pharmaceutical compositions as evident from background of Clark [0003].
Therefore use of a known form of packaging to package pharmaceutical compositions of Jones ‘400 would have been obvious with reasonable expectation of achieving adequate results. 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0363400 to Jones et al., (hereinafter “Jones ‘400”) in combination with US PGPub  20080075901 to Lee et al., (hereinafter “Lee”).
The disclosure of Jones ‘400 is discussed above.
While expressly disclosing packaging the MRT compositions of its invention in  various packages, Jones ‘400 does not disclose the package vapor transmission rate.

	Packaging of pharmaceutical compositions in blister packs to achieve the vapor transmission rate corresponding too the claimed in known in the art as disclosed by Lee.  Such packages provide moisture barrier to preven degradation of the pharmaceutical compounds and, as such would have been obvious for use in packaging for MRT compositions of Jones ‘400. 

Claim(s) 5,6 and 13  is/are rejected under 35 U.S.C.  103 as being unpatentable over US PGPub 2016/0361263 to Jones et al., (hereinafter “Jones ‘400”) in combination with either one of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”).
Jones ‘400 discloses an oral pharmaceutical composition, comprising a lyophilized material, the lyophilized material comprising fecal microbiota, polyethylene glycol, trehalose, sucrose, and glycerin.
See the entire document, illustrative examples, [0031,0053]. 
The Jones ‘400 reference further expressly discloses that the lyophilized material can be encapsulated [0019-20].
Jones ‘400 further expressly discloses packaging the encapsulated product (for example, in [0060-61]).
Jones ‘400 does  not discloses an aluminum-aluminum blister package comprising a capsule disposed within the aluminum-aluminum blister package.
However, packing a capsule comprising a pharmaceutical compositions in a metallized blister pack is well known in the art.    See, for example, Fox, [0028] or  Etema, [0015],  or Ramani [0149], all of which references disclose use of aluminum-aluminum (i.e., packages comprising a mettalized film)  blisters to package pharmaceutical compositions in order to control unwanted oxidation and moisture ingress into the packaged product.
Therefore, it would have been obvious to package the encapsulated products of Jones ‘400 in an aluminum-aluminum blister package (and, thus, arrive to the claimed product) in order to obtain product of Jones packaged in a moisture barrier pack to control unwanted penetration of moisture and possible degradation of the encapsulated lyophilized composition of Jones ‘400. 
Packaging the encapsulated lyophilized material of Jones ‘400 in an aluminum-aluminum blister package would further provide a moisture barrier pack and control unwanted penetration of moisture, so the lyophilized material of Jones ‘400 would further have a lower moisture content. 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ